DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Pg. 3, Ln. 25 of the specification states “Each wheel 113 is switchable between a runnable state and a and a loaded state.” The Examiner believes the Applicant intended to state “Each wheel 113 is switchable between a runnable state and a [[and a]] loaded state.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states the cargo container includes “… a wheel configured to support the cargo container such that the cargo container is allowed to run…” This limitation is confusing. Does the Applicant intend to state that a single wheel is intended to support the cargo container and allow the container to be moved? Based on the Applicant’s specification and figures, it appears as though a plurality of wheels are required to support the cargo container and allow it to run. It does not appear as though the Applicant has practical support for “a wheel” supporting the container and allowing it to run. Applicant’s specification states “A wheel portion 110 having a wheel 113 and surrounded by a wheel partition 111 is provided near each of the four corners of a bottom surface 101c (floor surface) of the shell 101.” For purposes of further consideration, the claim is being interpreted as claiming “a plurality of wheels”. Further clarification is required.
Further, claim 2 is being interpreted as stating “The cargo container according to claim 1, wherein at least one wheel.”
Claim 1 states “…the bottom surface is allowed to make contact with a mount surface of the cargo container…” This is confusing. The “mount surface” is described in the specification as being the ground (for example), which is not a part of the cargo container. For purposes of further consideration the claim is being interpreted as stating “…the bottom surface is allowed to make contact with a mount surface …” Further clarification is required.
Claim 1 states “… the wheel switches between the runnable state and the loaded state every time the wheel moves downward to a predetermined distance from the runnable state.” This appears to contradict what the Applicant shows in their figures. Based on what is shown in Fig. 2 below, for example, it appears as though the wheel (113) switches between the runnable state (solid lines) and the loaded state (broken line) every time the wheel moves upward a predetermined distance from the runnable state. The cargo container itself may move “downward” when the wheels switch between the runnable state and the loaded state, but according to what the Applicant shows in the figures, the wheels appear to move upward, not downward. For purposes of further consideration, the claim is being interpreted as stating the “… the wheels switch between the runnable state and the loaded state every time the wheels move [[downward to]] upward a predetermined distance from the runnable state.” Further clarification is required.


[AltContent: arrow]
    PNG
    media_image1.png
    551
    444
    media_image1.png
    Greyscale

Claim 2 states “the wheel comprises a plurality of wheels”. This is confusing. It appears as though the Applicant is saying a single wheel in fact is made up of multiple wheels. However, based on the adjusted interpretation of claim 1 above, the interpretation of claim 2 has been updated accordingly. However, further clarification is still required.
Claim 3 states “the wheel comprises a plurality of wheels”. This is confusing. It appears as though the Applicant is saying a single wheel in fact is made up of multiple wheels. However, based on the adjusted interpretation of claim 1 above, the interpretation of claim 3 has been updated accordingly. However, further clarification is still required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Engelbrecht et al. (US 10336135) (hereinafter Engelbrecht).
Regarding Claim 1

	Engelbrecht teaches a cargo container (Fig. 1) for marine transportation of cargo, and the cargo container comprising: engaging portions (302) disposed at four corners of each of upper and lower surfaces of a shell, each of the engaging portions being engageable with a spreader of a container crane; and a plurality of wheels (132) configured to support the cargo container such that the cargo container is allowed to run, wherein the plurality of wheels are switchable between a runnable state (Fig. 8) and a loaded state (Fig. 7), in the runnable state, at least a lowermost portion of the plurality of wheels is located below a bottom surface of the cargo container and supports the cargo container such that the cargo container is allowed to run, and in the loaded state, the plurality of wheels move inward from a bottom surface of the cargo container and the bottom surface is allowed to make contact with a mount surface (310), and the plurality of wheels switch between the runnable state and the loaded state every time the wheels move upward a predetermined distance from the runnable state (Col. 1, Ln. 21-38; and Col. 5, Ln. 12 – Col. 8, Ln. 63).

    PNG
    media_image2.png
    779
    602
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    567
    566
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    593
    583
    media_image4.png
    Greyscale
 

Regarding Claim 2

	Engelbrecht teaches at least one of the wheels (i.e. the lower right wheel) is capable of switching between the states mechanically independently of other wheels (i.e. the upper left wheels) (shown for example in the partial view of Fig. 1 below).
[AltContent: arrow][AltContent: roundedrect][AltContent: arrow]
    PNG
    media_image5.png
    394
    602
    media_image5.png
    Greyscale




Regarding Claim 3

	Engelbrecht teaches at least two of the wheels (i.e. the wheels with the solid arrow) are capable of switching between the states mechanically in cooperation with the other wheels (i.e. the wheels with the dotted arrows).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image5.png
    394
    602
    media_image5.png
    Greyscale



Regarding Claim 5

	Engelbrecht teaches a driving unit (130) configured to drive and rotate at least one wheel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelbrecht as applied to claim 1 above, and further in view of Grogan (US 5044544).
Regarding Claim 6

	Engelbrecht teaches all the limitations of claim 1 as shown above. Englebrecht further teaches that cranes may be used to move the container (Col. 1, Ln. 39-44).  However, Englebrecht does not specifically teach a cargo container loading/unloading method for loading and/or unloading the cargo container according to claim 1 onto/from a container ship, the method comprising at least one of: lifting the cargo container in the runnable state on a berth where a container crane is placed, with an engaging portion of the cargo container being engaged with a spreader of the container crane, and then loading the cargo container onto the container ship; or before unloading the cargo container from the container ship, lifting the cargo container in the loaded state in which the bottom surface of the cargo container is allowed to make contact with a mount surface of the container ship, with the engaging portion of the cargo container being engaged with a spreader of a container crane, and then unloading the cargo container to a berth where the container crane is placed.  
	Grogan teaches a cargo container (below – Fig. 1, 10) comprising: engaging portions (32/34) disposed at four corners of each of upper and lower surfaces of a shell, each of the engaging portions being engageable with a spreader of a container crane; and a cargo container loading/unloading method for loading and/or unloading the cargo container onto/from a container ship, the method comprising at least one of: lifting the cargo container, with an engaging portion of the cargo container being engaged with a spreader of the container crane, and then loading the cargo container onto the container ship (Col. 2, Ln. 8-24, 40-42; and Col. 3, Ln. 23-47).

    PNG
    media_image6.png
    287
    664
    media_image6.png
    Greyscale

	Grogan does not specifically teach lifting the cargo container in the runnable state on a berth where a container crane is placed. At the time of filing it would have appeared obvious to one of ordinary skill in the art that the method of lifting the cargo container in the runnable state is a matter of design choice due to the fact the spreader lifts the cargo container independent of the state of the wheels. As such, the claim that the cargo container is lifted in a runnable state does not provide patentability over the prior art of record. Further, Grogan does not specifically teach the cargo container is lifted from a berth where a container crane is placed and then loaded on to the container ship. With regards to the loading of cargo containers onto ships, it is extremely well known to have cranes located on the dock/berth where the cargo containers are being loaded from. As such, the claim of the cargo container being lifted from a berth where a container crane is placed does not provide patentable distinction over the prior art of record. 
Engelbrecht and modified Grogan are analogous inventions in the field of cargo containers.  It would have been obvious to one skilled in the art at the time of filing to apply the method of loading a cargo container onto a container ship of modified Grogan to the cargo container of Engelbrecht for the predictable result of loading a cargo container onto a container ship. See MPEP 2143(I)(D).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733